People v Blackshell (2019 NY Slip Op 09121)





People v Blackshell


2019 NY Slip Op 09121


Decided on December 20, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 20, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, DEJOSEPH, CURRAN, AND WINSLOW, JJ.


840 KA 16-01485

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vJOHNNY BLACKSHELL, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


WILLIAM G. PIXLEY, PITTSFORD, FOR DEFENDANT-APPELLANT.
JOHNNY BLACKSHELL, DEFENDANT-APPELLANT PRO SE.
SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (DANIEL GROSS OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Monroe County Court (Douglas A. Randall, J.), rendered August 5, 2016. The judgment convicted defendant upon his plea of guilty of criminal possession of a weapon in the second degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Same memorandum as in People v Blackshell ([appeal No. 1] — AD3d — [Dec. 20, 2019] [4th Dept 2019]).
Entered: December 20, 2019
Mark W. Bennett
Clerk of the Court